DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges applicant’s amendments, see remarks, filed 12/14/2021. 
Claim 8 is canceled.
Claim 21 is added. 
Claims 1-7 and 9-21 are pending. 
Response to Arguments
Applicant’s arguments, see remarks, filed 12/14/2021, with respect to rejection of Claims 1-5, 7-10, 12, and 14-20 under 35 U.S.C 102 have been fully considered and are persuasive.  The rejection of Claims 1-5, 7-10, 12, and 14-20 have been withdrawn. 
Applicant’s arguments, see remarks, filed 12/14/2021, with respect to rejection of Claims 6, 11 and 13 under 35 U.S.C 103 have been fully considered and are persuasive.  The rejection of Claims 6, 11, and 13 have been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically amended Claim 1 overcomes the prior art rejection of Shwartz (U.S Publication No. 2012/0184827) in view of Hanebuchi (U.S Publication No. 2012/0327423) in teaching a target identification system comprising of a probe with an optical path directed at an anatomical target and a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 December 2021